Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 

Status of Claims
In the response of 2/14/2022, Applicant amended claims 1, added new claim 29, and canceled claims 21-26 and 28. Therefore claims 1-6, 9-10, 27 and 29 are pending.

Response to Arguments
Applicant's arguments filed 8/6/2021 with respect to the rejection(s) of claim(s) 21-26under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose, “the first transmitter is one of a clamp-on transmitter attached to the first section of the pipe string…the second 
Examiner responds that 1) 
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). (MPEP § 2145 III)  

In the case at hand Lemenager suggests the use clamp-on originating acoustic transmitter devices attached to pipe string and Shashoua suggests the use of inline acoustic repeaters device along a pipe string; and 
2) Contrary to Applicant argument, there is no teaching in Shashoua that the use of its repeater device would require the replacement or the substitution of all other acoustic transmitter and receiver devices along a string with devices that  physically configured with the sting the same as the repeater device.
Thus, while Lemenager does not specifically disclose inline devices and therefore does not disclose and wherein the second transmitter is an inline transmitter forming a portion of the second section of the pipe string. Shashoua in the same field of Shashoua, Fig. 1 and ¶0023; The telemetry communication system 102 may include a plurality of wireless inline repeaters 126 and a surface transceiver 128; ¶0026; In order to receive and likewise transmit the received acoustic uplink signal from a preceding wireless inline repeater 126, each wireless inline repeater 126 may be equipped with an acoustic telemetry receiver, similar to the surface transceiver 128, and an acoustic transducer configured to generate modulated acoustic vibrations on the pipe string 118.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Lemenager with the known configuration of employing inline mounted devices, as taught by Shashoua, since it is one of the known alternative placements of acoustic repeaters for communicating downhole data to the surface. (Shashoua, Abstract and ¶0002)
Consequently, contrary to Applicant’s argument the cited art discloses , “the first transmitter is one of a clamp-on transmitter attached to the first section of the pipe string…the second transmitter is an inline transmitter forming a portion of the second section of the pipe string,” within the broadest reasonable interpretation. 
Applicant argues that the cited art does not disclose “wherein the first configuration is based on one or more characteristics of emission by the first transmitter, and the second configuration is based on one or more characteristics of emission by the second transmitter”  Specifically, Applicant argues that while the cited art discloses configuring transmission based on the characteristics of the channel portion to be 
Examiner responds that in accordance with the instant specification, ¶0049, bandwidth, frequency and modulation type are included in transmitter configuration characteristics.  (Instant specification,¶0049, characteristics include signal bandwidth, signal operating frequency (center frequency), number and frequency of carrier signals, modulation type (PSK, FSK, ASK, OFDM, etc.) and configuration (baud rate, pulse shape, etc.), protocols (pilots, preambles, etc.), error correction coding, and transmission power level.)(Emphasis Added).  
Santoso, ¶0018, discloses “The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters.” (Emphasis Added)
Consequently, contrary to Applicants argument the cited art discloses “wherein the first configuration is based on one or more characteristics of emission by the first transmitter, and the second configuration is based on one or more characteristics of emission by the second transmitter,” within the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 27  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemenager (US Pub. 2011/0205847 A1)(hereinafter Lemenager) in view of Santoso et al. (US Pub. 2009/0146836 A1)(hereinafter Santoso) in view of Shashoua et al
Regarding claim 1, Lemenager discloses a method of communicating digital data along a pipe string for use in a well, (Lemenager, Figs. 1-12 and Abstract and ¶0023; The tool signals can be … digital signals.)
the pipe string including a first section and a second section adjoining the first section, (Lemenager, ¶0039; Various pieces of downhole test equipment 20 are connected to the tubing 14 above or below the packer 18; ¶0051; two zones A, B of the well are isolated by means of packers 18a, 18b. Test equipment 20a, 20b is located in each isolated zone A, B, corresponding modems 26a, 26b being provided in each case.)
the method of communicating digital data comprising: providing a first transmitter and a first receiver in the first section of the pipe string; providing a second transmitter located in the second section of the pipe string; providing an interface apparatus in communication with the first receiver and the second transmitter; (Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 …; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string. When acting as a repeater, the acoustic signal is received and processed by the receiver electronics 38 and the output signal is provided to the )
emitting, with the first transmitter, a first modulated signal encoding the digital data, wherein the first modulated signal is a first acoustic signal traveling in a wall of the first section of the pipe string; (Lemenager, ¶0042; The conditioner 46 operates to modify the signal to match the characteristics of the piezo actuator 32. The analog signals are stacked and applied as a drive signal to the piezo stack 32 so as to generate an acoustic signal in the material of the tubing 14. The acoustic signal comprises a carrier signal with an applied modulation to provide a digital signal that passes along the tubing 14 as a longitudinal and/or flexural wave.)
sensing, with the first receiver, the first modulated signal; decoding, with the interface apparatus, the first modulated signal to generate the digital data; emitting, with the second transmitter, a second modulated signal encoding at least a portion of the digital data, wherein the second modulated signal is a second acoustic signal traveling in a wall of the second section of the pipe string, (Lemenager, ¶0045; When acting as a repeater, the acoustic signal is received and processed by the receiver electronics 38 and the output signal is provided to the microcontroller 52 of the transmitter electronics 36 and used to drive the piezo stack 32 in the manner described above;  The role of a repeater is to detect an incoming signal, to decode it, to interpret it and to subsequently rebroadcast it if required; ¶0048; the repeater will interpret the message and construct a new message with updated information regarding the transmitter and destination addresses. Messages will be transmitted from repeaters to repeaters and slightly modified to include new network addresses.)
Lemenager does not specifically discloses that the first and second signal modulations differ and therefore does not disclose wherein a first configuration of the first modulated signal differs from a second configuration of the second modulated signal. Santoso in the same field of endeavor as Lemenager, however discloses the limitation. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; ¶0021; The telemetry or communications channel between the telemetry modules 118 and 122 and the repeaters 126 and 128 along the drillstring 104 may be implemented using acoustic signals transmitted through the ) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Lemenager with the known added functionality of differing the second signal modulation from the first signal modulation, as taught by Santoso in order to provide for configuring the repeaters based on the transmission characteristics of the channel portions through which the repeater communicates. (Santoso, ¶0018)
where the first and second configurations pertains to a specification for one or more of the attributes of the first and second modulates signals respectively, the attributers being selected from a group consisting of frequency bandwidth, center frequency, a modulation type and configuration, and error correction coding. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver … The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters)
wherein the first transmitter is one of a clamp-on transmitter attached to the first section of the pipe string and a carrier-based transmitter incorporated into a receptacle in the wall of the second section of the pipe string, (Lemenager, Figs 7-9 and ¶¶0054-0056;  FIG. 8 shows one embodiment for mounting the repeater modem 100 on tubing 104. the modem 100 is provided in an elongate ; FIG. 9 shows an alternative embodiment for mounting the repeater modem 108. In this case, the modem 108 is mounted in an external recess 110 of a dedicated tubular sub 112 that can be installed in the drill string between adjacent sections of drill pipe, or tubing;)
wherein the first receiver is one of a clamp-on receiver attached to the first section of the pipe string, an inline receiver forming a portion of the first section of the pipe string, and a carrier-based receiver incorporated into a receptacle in the wall of the first section of the pipe string, (Lemenager, Figs 7-9 and ¶¶0054-0056; FIG. 8 shows one embodiment for mounting the repeater modem 100 on tubing 104. the modem 100 is provided in an elongate housing 102 which is secured to the outside of the tubing 104 by means of clamps 106.; FIG. 9 shows an alternative embodiment for mounting the repeater modem 108. In this case, the modem 108 is mounted in an external recess 110 of a dedicated tubular sub 112 that can be installed in the drill string between adjacent sections of drill pipe, or tubing;)
Lemenager does not specifically disclose inline devices and therefore does not disclose and wherein the second transmitter is an inline transmitter forming a portion of the second section of the pipe string. Shashoua in the same field of endeavor as Lemenager, however, discloses the limitation. (Shashoua, Fig. 1 and ¶0023; The telemetry communication system 102 may include a plurality of ; ¶0026; In order to receive and likewise transmit the received acoustic uplink signal from a preceding wireless inline repeater 126, each wireless inline repeater 126 may be equipped with an acoustic telemetry receiver, similar to the surface transceiver 128, and an acoustic transducer configured to generate modulated acoustic vibrations on the pipe string 118.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Lemenager with the known configuration of employing inline mounted devices, as taught by Shashoua, since it is one of the known alternative placements of acoustic repeaters for communicating downhole data to the surface. (Shashoua, Abstract and ¶0002)
wherein the first configuration is based on one or more characteristics of emission by the first transmitter, and the second configuration is based on one or more characteristics of emission by the second transmitter. (Santoso, Figs. 1-2 and ¶0018; The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters)
Regarding claim 2, Lemenager discloses wherein the interface apparatus, the first receiver, and the second transmitter are collocated in a single tool. (Lemenager, Fig. 2, and ¶0041; The modem 26 comprises a housing 30 supporting a piezo electric actuator or stack 32 which can be driven to create an acoustic signal in the tubing 14 when the modem 26 is )
Regarding claim 3, Lemenager discloses further comprising: providing a third transmitter and a third receiver in the second section of the pipe string; providing a fourth transmitter located in the first section of the pipe string; providing the interface apparatus in communication with the third receiver and the fourth transmitter; (Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string)
communicating digital data bi-directionally between the first section and the second section (Lemenager, ¶0048; The acoustic wireless signals, conveying commands or messages, propagate in the transmission )
Regarding claim 4, Lemenager discloses further comprising: communicating digital data bi-directionally between the first section and the second section using the first receiver, the second transmitter, and the interface apparatus. section (Lemenager, ¶0048; The acoustic wireless signals, conveying commands or messages, propagate in the transmission medium (the tubing) in an omni-directional fashion, that is to say up and down. It is not necessary for the detector to detect whether the physical wireless signal is coming from another repeater above or below. The direction of the message is embedded in the message itself Each message contains several network addresses: the address of the transmitter (last and/or first transmitter) and the address of the destination modem at least.)
Regarding claim 5, Santoso discloses wherein a second modulation frequency of the second modulated signal is higher than a first modulation frequency of the first modulated signal, and wherein the data rate of the first modulated signal is approximately equal to the data rate of the second modulated signal. (Santoso, Figs. The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; And it has been held that discovering the optimal workable ranges involves ordinary skill in the art In re Aller, 220 F.2d 454,456; and frequency  is an operational parameter being optimized in Santoso.)
Regarding claim 6, Santoso discloses wherein a second modulation frequency of the second modulated signal is lower than a first modulation frequency of the first modulated signal, and wherein the data rate of the first modulated signal is approximately equal to the data rate of the second modulated signal. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; And it has been held that 
Regarding claim 9, Santoso discloses further comprising: measuring a first passband of the first acoustic signal; and determining a first modulation frequency of the first modulated signal based on the first passband. (Santoso, Figs. 1-2 and ¶0018; a wired drillpipe telemetry or communication channel having a transmitter and a receiver is measured using a known reference signal, such as a sine wave, a chirp signal or quadrature phase-shift keying pseudorandom bits. The reference signal may also be replaced by operational data such as, for example, data generated as part of drilling or measurement operations. The reference signal is transmitted by the transmitter through the channel (either uphole or downhole) or a portion of the channel (e.g., a set of drillpipe between repeaters) and is measured (e.g., digitally sampled) at the receiver, which may be in another telemetry module or repeater spaced along the drillstring. Data representing a transmitted reference signal and a received signal (i.e. the reference signal after it has passed through at least a portion of the drillstring telemetry or communication system) are transmitted to a computer or processing unit located at the surface. The surface-based computer or processing unit compares the signals (e.g., by comparing data representing the signals) and calculates the transmission characteristics of the channel using signal  The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; ¶0021; The telemetry or communications channel between the telemetry modules 118 and 122 and the repeaters 126 and 128 along the drillstring 104 may be implemented using acoustic signals transmitted through the drillpipe sections or sets 110a-f;  ¶0029; The signal equalizers 208a-b may be programmed to condition a transmitted or received signal according to a set of equalization coefficients. Such signal conditioning may reduce the presence of certain undesirable transmission characteristics such as, for example, high attenuation of the carrier frequency, low signal-to-noise ratio, limited channel bandwidth, phase delays, etc. Such signal conditioning can also amplify desirable signals and/or signal characteristics. 
Regarding claim 10, Lemenager discloses further comprising: providing a second receiver in the second section of the pipe string; (Lemenager, Figs. 1 and 2 and ¶0041; Transmitter electronics 36 and receiver electronics 38 are also located in the housing 30 and power is provided by means of a battery, such as a lithium rechargeable battery 40; ¶0045; a series of repeater modems 56a, 56b, etc. may be positioned along the tubing 14. These repeater modems 56a and 56b can operate to receive an acoustic signal generated in the tubing 14 by a preceding modem and to amplify and retransmit the signal for further propagation along the drill string)
 measuring a noise spectrum of a noise signal sensed with the second receiver when the second transmitter is not emitting; measuring a passband spectrum of a signal traveling between the second transmitter and the second receiver; and determining the second configuration based on the noise spectrum and the passband spectrum. (Santoso, Figs. 1-2 and ¶0018; a wired drillpipe telemetry or communication channel having a transmitter and a receiver is measured using a known reference signal, such as a sine wave, a chirp signal or quadrature phase-shift keying pseudorandom bits. The reference signal may also be replaced by operational data such as, for example, data generated as part of drilling or measurement operations. The reference signal is transmitted by the transmitter through the channel (either uphole or downhole) or a portion of the channel (e.g., a set of drillpipe between repeaters) and is measured (e.g., digitally sampled) at the  The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, modulation type, bandwidth and/or equalization of one or more telemetry modules and/or repeaters; ¶0021; The telemetry or communications channel between the telemetry modules 118 and 122 and the repeaters 126 and 128 along the drillstring 104 may be implemented using acoustic signals transmitted through the drillpipe sections or sets 110a-f;)
Regarding claim 27, Santoso discloses wherein encoding overhead is compensated with large bandwidth signals, (Santoso, Figs. 1-2 and ¶0018; The )
and constrained bandwidth is compensated with a low error correction. (Shashoua, ¶0026; As part of the demodulation process, the first wireless inline repeater 126 may perform amplification, filtering, analog-to-digital conversion, buffering, and/or error correction on the received data.)
Regarding claim 29, Santoso discloses wherein the first configuration is further based on pipe string configuration, well configuration, and well environment in the first section, and the second configuration is further based on pipe string configuration, well configuration, and well environment in the second section. (Santoso, Figs. 1-2 and ¶0018; The surface computer then sends appropriate configuration information (e.g., a configuration file, equalizer coefficients, etc.) to the transmitter and/or the receiver to configure the transmitter and/or receiver based on the transmission characteristics of the channel portion through which the transmitter and receiver communicate. The configuration information may result in a change of the carrier frequency, )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687